Citation Nr: 0602787	
Decision Date: 02/01/06    Archive Date: 02/15/06	

DOCKET NO.  03-11-781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection renal cell carcinoma 
(claimed as a cyst on the kidney).   

2.  Entitlement to service connection for heart disease, 
claimed as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
August 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2002 and April 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  

REMAND

The veteran in this case seeks service connection for renal 
cell carcinoma, as well as for heart disease.  In pertinent 
part, it is argued that the veteran's renal cell carcinoma 
had its origin during his period of active military service.  
In the alternative, it is argued that the veteran's renal 
cell carcinoma was, in fact, the result of long term 
treatment with Prednisone for service-connected sarcoidosis.  
Finally, it is contended that the veteran currently suffers 
from heart disease which is proximately due to and/or the 
result of service-connected hypertension.  

As regards the veteran's claim for service connection for 
kidney cancer, the Board notes that, while in service, the 
veteran's occupational specialty was that of hydraulic 
systems specialist, an occupation in which he was apparently 
exposed to various hazardous hydraulic fluids and solvents.  
Service clinical records disclose that, in May 1989, an 
ultrasonic examination of the right upper quadrant of the 
veteran's abdomen revealed a left kidney which was "very 
long" (19 centimeters), and which at times appeared to be 
"bilobed."  Subsequent ultrasonic examination in 
December 1991 revealed a left kidney measuring 8.3 
centimeters in its longest axis, and in a normal location.  
In 2002, eight years following the veteran's discharge from 
service, there was noted a "cyst" on the veteran's left 
kidney, which was eventually determined to be cancerous, and 
for which, in April 2003, the veteran underwent a partial 
nephrectomy.  In the veteran's opinion, this renal cancer 
was, in fact, the result of long term exposure to hazardous 
hydraulic fluids in service.  However, to date, no medical 
opinion has been offered as to the causal relationship 
between such exposure and the development of renal cancer.  
Nor has any opinion been offered as to whether the veteran's 
renal cancer was, in fact, the result of long-term treatment 
with Prednisone for service-connected sarcoidosis.  Such 
information is necessary prior to a final adjudication of the 
veteran's claim for service connection.  

Turning to the issue of service connection for heart disease, 
the Board notes that, on various occasions in service, the 
veteran was described as exhibiting a "irregular" heart 
rhythm.  Echocardiographic examinations conducted over the 
course of the veteran's many years of service were 
alternately described as either "normal" or "abnormal" with 
at least one indication (in April 1993) of voltage criteria 
consistent with left ventricular hypertrophy.  While on VA 
examination in April 2001, the veteran was described as 
exhibiting "no pathology" consistent with heart disease, on 
subsequent private echocardiographic examination in 
January 2002, there was noted the presence of mild anterior 
hypokinesis, in conjunction with mild concentric left 
ventricular hypertrophy, an ejection fraction of 
approximately 50 percent, and mild mitral regurgitation.  

The Board observes that, in correspondence of July 2005, the 
veteran's private physician wrote that the veteran suffered 
from hypertensive heart disease which had developed 
"secondary to his (service-connected) hypertension," as well 
as from renal cell carcinoma which was "more than likely" due 
to his exposure to chemicals while in military service.  This 
statement provided no rationale for the opinions provided, 
nor is there any indication that the claims file was 
reviewed.  Moreover, the evidence shows the veteran currently 
works as a hydraulic mechanic, but the opinion makes no 
reference to this post-service chemical exposure.  

In light of the aforementioned evidence, the Board is of the 
opinion that additional development in the form of VA 
specialist examinations is required regarding the nature and 
etiology of the veteran's kidney cancer and claimed "heart 
disease."  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2005, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
VA examinations by a cardiologist and 
oncologist in order to more accurately 
determine the exact nature and etiology 
of his claimed heart disease and kidney 
cancer.  As regards the requested 
examinations, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to completion of the 
examinations.  

(a) Following completion of the 
examination for kidney cancer, the 
examining oncologist should offer an 
opinion as to whether the veteran's renal 
cell carcinoma as likely as not had its 
origin during his period of active 
military service.  (The term, "as likely 
as not," does not mean "within the realm 
of medical possibility," but rather that 
the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.)

In providing this opinion, the examining 
oncologist should take into account the 
veteran's presumed inservice or post-
service exposure to hazardous chemicals 
(such as hydraulic fluids and solvents), 
and the effect of such exposure on the 
subsequent development of kidney cancer.  
The examining oncologist should, 
additionally, offer an opinion as to 
whether the veteran's renal cell 
carcinoma was in any way related to the 
long-term use of Prednisone for treatment 
of service-connected sarcoidosis.  A 
rationale for all such opinions should be 
provided.  

(b) Following completion of the 
cardiovascular examination, the examining 
cardiologist should offer an opinion as 
to whether the veteran currently suffers 
from chronic, clinically-identifiable, 
heart disease.  Should it be determined 
that the veteran does, in fact, suffer 
from heart disease, an additional opinion 
is requested as to whether that pathology 
as likely as not had its origin during 
the veteran's period of active military 
service.  Should it be determined that 
the veteran does suffer from heart 
disease, but that such disease did not 
have its origin during the veteran's 
period of active service, an opinion is 
requested as to whether such heart 
disease is as likely as not proximately 
due to and/or the result of the veteran's 
service-connected hypertension.  Once 
again, all such information and opinions, 
when obtained, should be made a part of 
the veteran's claims folder.  

3.  The RO should then review the 
veteran's claims for service connection 
for heart disease and renal cell 
carcinoma.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent SSOC 
in August 2005.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

